Citation Nr: 1441800	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-00 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to September 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In August 2009, the Veteran testified before a Decision Review Officer (DRO), and in May 2012, she testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings are associated with the Veteran's claims folder.

In November 2012, the Board remanded the issue of whether new and material evidence has been received to reopen the claim for service connection for a bilateral eye disability, to include blindness.

In April 2013, the Board reopened the claim and remanded the underlying service connection claim for further development.

In August 2013, the Board requested a Veterans Health Administration (VHA) medical opinion with regard to the etiology of the Veteran's bilateral eye disability and an opinion was provided by a VHA physician in November 2013.  

After a review of the 2013 VHA opinion, the Board requested, in March 2014, an addendum in order further clarify the etiology of the Veteran's current bilateral eye disability; such an addendum authored by a VA ophthalmologist was received in April 2014.    

In the interim, the Board received additional evidence from the Veteran and on the Medical Opinion Response form signed in March 2014, the Veteran did not waive initial AOJ consideration of the evidence.   However, in July 2014 correspondence, the Veteran's representative clarified that it was not the Veteran's intent to have her case remanded to the RO for initial consideration of the newly submitted evidence.  The representative confirmed that the Veteran intended to waive initial AOJ consideration and have the Board adjudicate the claim.

The Board notes further that, in February 2014 correspondence, the Veteran seeks an earlier effective date for the award of service connection for migraine headaches.   The earlier effective date claim has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Retinitis pigmentosa and keratoconus pre-existed the Veteran's military service and was not permanently aggravated beyond its natural progression by active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A.");regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 


Duties to Notify and Assist

 As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

 Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim: 1) Veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim or, if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was provided a notice letter in July 2008, prior to the initial unfavorable rating decision on appeal.  This letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  Additional VCAA notice letters were provided to the Veteran in November 2012 and May 2013.  She has also been advised as to how disability ratings and effective dates are assigned.  See Dingess, supra.  And after all notice was provided to her, the claim was readjudicated by way of an SSOC issued in July 2013.  She has therefore received all required notice concerning her claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of this claim.  This duty includes assisting him in the procurement of her service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's STRs; post-service medical evidence; medical treatise articles; hearing transcripts; and the Veteran's contentions. 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist her with this claim have been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the 2009 DRO hearing and the 2012 Board hearing were conducted in compliance with the provisions of Bryant.   Neither the Veteran nor her representative has asserted that the hearing officers failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearings.  In addition, the Veteran's statements and submissions during the course of the appeal, as well as those of her representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements speak to whether the Veteran's preexisting disability was aggravated by service.  In addition, the testimony elicited from the Veteran prompted the Board to remand the claim for further evidentiary development.  As such, the Board finds that the hearing officers complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).





Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology but only applies to those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran is diagnosed with atypical retinitis pigmentosa and keratoconus, with additional diagnoses of right eye retinal detachment, chronic uveitis, and lattice detachment, and  none of these  conditions are classified as a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre- existed service and was not aggravated during service, the presumption of soundness does not attach.  Id.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Generally, a congenital disease or defect is not service connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2013).  The only possible exception is if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury. See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99. 

VA's General Counsel has held that a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  This General Counsel opinion concluded that a defect differed from a disease in that a defect is "more or less statutory in nature" while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at p. 2.


Congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" within the meaning of applicable statutes and regulations.   38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Myopia, astigmatism, and presbyopia are all considered to be forms of refractive error. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10 (December 29, 2007).  Actual pathology, other than refractive error, is required to support impairment of visual acuity.  Id.

Service connection may be granted for hereditary diseases, such as retinitis pigmentosa, that either first manifest themselves during service or which pre-exist service and progress at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990) published at 55 Fed. Reg. 43253 (1990) (a reissue of General Counsel Opinion 008-88 (September 27, 1988).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.   See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

 In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder). 


In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.   See generally, Caluza v. Brown, 7 Vet. App. 498 (1995). 
The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's STRs show that at her October 4,1973 entrance examination, she was found to have 20/70 right and left distant vision, correctable to 20/20 and near vision of J-8 in the right eye and J-6 in the left eye, both correctable to J-1.  The same day she was sent for a consultation due to her "eye refraction."   The consultation produced a finding of "astigmatic myopia."   There is no other medical documentation of record of findings or complaints pertaining to the eyes during service.   Progress notes from 1974 and 1975 show that the Veteran was taking Clomid, a fertility medication.   On her September 1976 report of medical history at separation, the Veteran did not report any eye problems.  The available service treatment records do not include a separation examination report. 
In September 1997, the Veteran received a private eye evaluation, including visual field testing.   Her distant vision was found to be 20/800 in both eyes.   At that time, she was diagnosed with myopia astigmatism and retinal stretching.  Her visual defects were found to have begun at birth.

In an October 1997 letter, a private ophthalmologist indicated that the Veteran had been examined in September 1997 because of a floater in the right eye of a month's duration.  She was noted to be a high myope.   Examination showed that vision was 20/100 in the right eye and 20/40 in the left eye.  Tensions were 20 in both eyes.   Slit lamp examination showed normal anterior segments.  Biomicroscopy of the vitreous showed vitreous syneresis.  The right macular region was normal and there was a good foveal reflex.  There was prominent peripapillary chorioretinal scarring.  Examination of the retinal periphery showed some lattice degeneration from 2:00 to 4:00 but no associated flap tears.  Scleral depression was attempted without success.  The left fundus showed a relatively normal posterior pole.  There was no peripapillary pigment change.  The ophthalmologist noted that the Veteran's retinal status in the right eye appeared satisfactory.  

At a November 1997 private ophthalmological examination, the Veteran reported that she had been recently advised that she had a right retinal tear that did not require surgical intervention.  She also reported that she had suffered recurrent allergic blepharitis to the extent that she was no longer able to tolerate contact lenses.  She wore glasses for improved visual acuity.  On examination, the maximum obtainable visual acuity with refraction was at least 20/300 on the right and 20/100 on the left.  There was no strabismus.  Slit lamp examination appeared normal.  The anterior chambers were clear and deep and the pupils were normoactive.  The intraocular pressures were 14mm Hg O.U.  Perimetry was moderately constricted bilaterally.  Fundus examination revealed normal vasculature.  The cup-to-disc ratio was .4 in both eyes.  The diagnostic impressions were myopia and astigmatism.  

At an April 1998 VA general medical examination, the Veteran reported that she had been visually impaired since she was born.  She admitted that she had had progressive loss of peripheral vision and currently only had central vision.  She also claimed that during her basic training period sometime in October 1973, one of the trainees accidentally hit her in the right eye.  Since then, she had noticed a progressive loss of vision.  

At an April 1998 VA optometric examination, the Veteran reported that she was very nearsighted and that she had Marfan syndrome and a heart murmur.  Both eyes showed uncorrected visual acuity of "finger counting at one foot" with best corrected acuity of "finger counting at two feet."   There was no diplopia and muscle function was smooth, accurate, full and extensive.  Goldman Visual Field testing showed that the Veteran had less than 10 degrees of field in both eyes.  Upon slit-lamp examination, the Veteran presented with Munson sign in both eyes and Kayser-Fleischer ring.  Upon dilated examination, cup to disc ratio was .45 in both eyes.  Macula of the right eye had a hole in it with "RP changes."  Macula in the left eye appeared relatively clear.  The background appeared with some "RPE changes."  Also tests performed with electrophysiology in ERG and EOG were performed, which were abnormal.  Both the rods and cones were non-functioning.  
The diagnostic impressions were questionable retinitis pigmentosa and keratoconus secondary to Marfan syndrome.  The Veteran was legally blind and the examiner noted that Marfan syndrome caused keratoconus.  The examiner found that the Veteran should be followed by a retina specialist to further determine the disease present.   

A May 1998 private evaluation produced a diagnostic impression of abnormal EOG.   Arden ratios were "1.00= light peak/dark trough" on the right and "1.07=light peak/dark trough" on the left.  

At a July 1998 VA eye consultation, the Veteran was found to have a history retinitis pigmentosa, questionable keratoconus, myopic astigmatism, a lesion that could potentially have been a staphyloma, lattice degeneration and history of Marfan Syndrome.  

July and August 1998 VA medical records show that the Veteran underwent a blind rehabilitation program.  During the program a July 1998 optometry assessment showed a primary diagnosis of rod cone degeneration in both eyes and a secondary diagnosis of myopic astigmatism in both eyes.  

March 2008 to January 2013 VA ophthalmology and optometry records show ongoing evaluation of eye disability.  Diagnoses included atypical retinitis pigmentosa, lattice degeneration with inferior right retinal detachment, keratoconus, blepharitis, lattice degeneration, cataracts and "legally blind."  At an October 2012 VA visual impairment services visit, the Veteran reported that she was legally blind when she was born.   She indicated that she was able to talk her way through a very lax vision test upon enlistment and allowed into the Army.  

In a May 2008 letter, a private ophthalmologist indicated that the Veteran had been his patient since April 1981.  Her best visual acuity without glasses was 20/800 in both eyes at distance.  Also, her visual fields showed a defect of less than 20 degrees of central vision in both eyes and she was a high myope. The retina showed vitreous syneresis and there was prominent peripapillary chorioretinal scarring.  Examination of the retinal periphery showed some lattice degeneration.  The best corrected visual clarity was 20/200 right eye and 20/100 left eye.  

At an August 2008 VA headaches examination, it was noted that the Veteran was legally blind due to atypical retinitis pigmentosa, keratoconus, severe astigmatism and myopia.   She had experienced a retinal detachment earlier that year and had undergone sclera buckle surgery in May 2008.  

At an August 2009 DRO hearing, the Veteran testified that in 1981 a treating physician diagnosed her as legally blind with retinal tearing, a severe stigmatism, and myopia.  She noted that she had recently had eye surgery and had had also had laser surgeries around 1998 and a previous surgery in 1981.

At a May 2012 Board hearing, the Veteran testified that while on active duty she passed out on at least three occasions, resulting in her being taken by ambulance to the hospital and waking up in a hospital bed.  She did not specifically remember hitting her head during these episodes but she noted that on one of these occasions, she did suffer a gash to the head.  She also testified that she had talked to a medical professional who indicated that her eye condition could have potentially have been aggravated by head trauma experienced during the fainting episodes in service.  Additionally, the Veteran reported that in serving as a clerk during service, she experienced significant eyestrain, including discerning a great deal of small print.    

In a January 2013 letter, a VA optometrist noted that the Veteran had been diagnosed with retinitis pigmentosa and keratoconus.  The optometrist indicated that the retinitis pigmentosa was inherited.  The optometrist also noted that a field of vision evaluation was not performed at her entrance examination so it could not be confirmed that her peripheral vision was normal at that time.  Additionally, the optometrist indicated that there was evidence to suggest that patients with keratoconus had a genetic predisposition, which could be triggered by any number of environmental, genetic or cellular factors.  Therefore, it was possible that the Veteran had keratoconus before her time in service and it was possible that her time in service aggravated the condition.  

However, the VA optometrist's language that it was possible that the Veteran's military service aggravated her keratoconus is stated in equivocal terms and the equivocal nature of the opinion diminishes its probative value.  Evidence of a mere possibility is too equivocal to substantiate the Veteran's claim.  The Court has held that that use of equivocal language such as "possible," or, in this case, "there is a possibility" and "could be" makes a statement by an examiner which is speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus.).  

During a May 2013 VA examination, the Veteran reported that she had a history of lattice degeneration in both eyes since the late 1960s and that her first retinal detachment occurred in the right eye in 1970.  She also reported that she was diagnosed with atypical retinitis pigmentosa and keratoconus in the mid-1990s and that her family members also had very poor eyesight.  The examiner found that a an afferent pupillary defect, irregular shape, afferent pupil defect in reverse, was present in the right eye; that the Veteran's vision was limited to no more than light perception in that eye; and that the Veteran's left eye corrected vision was 20/200 or less.  Examination of the corneas showed keratoconus.  There was also a flare of the right anterior chamber and an abnormal fundus with very hazy views in the optic disc, macula, vessels, vitreous and periphery on the right and a ".65 r" optic disc and syneresis of the vitreous on the left.  The examiner found that the Veteran had retinopathy of both eyes and a detached retina on the right.  The examiner also found that the Veteran had severe loss of peripheral vision in both eyes secondary to retinitis pigmentosa along with severe central vision loss secondary to keratoconus.   

The examiner indicated that the Veteran's retinitis pigmentosa was an inherited disorder (disease not defect) that caused a gradual and progressive loss of peripheral vision and night vision and could eventually lead to a loss of central visual acuity.  The examiner noted that Veteran was born with this condition but due to its gradual onset and progressive nature, it was not diagnosed until later in life when the symptoms were more apparent.   The examiner also indicated that there was evidence to suggest that patients with keratoconus had a genetic predisposition, which could be triggered by any number of environmental, genetic or cellular factors.  

The examiner found that due to the progressive nature of both retinitis pigmentosa and keratoconus, it was most likely that both conditions would have progressed to their current stage despite the Veteran's time in the military but there was a slight possibility that her military service had aggravated these conditions.    
The examiner explained that the field of vision component in the vision exam during entrance examination was not completed.  Therefore, it could not be confirmed that her peripheral vision was normal at that time.  The examiner also noted that there was current research being conducted to study if a link was present between fertility medications such as Clomid (which the Veteran took during service) and retinal abnormalities.  The research was ongoing and not yet accepted, however.  Thus, it was possible that a link between retinal abnormalities and taking Clomid could be proven by new studies.  Again, the use of equivocal language such as a "possible" link between the eye disability and Clomid and a "slight possibility" of aggravation during service are too speculative in nature to assign any probative weight with regard to the question of aggravation.  

Based on the deficiencies of the above-noted medical opinions in August 2013, the Board requested a VHA medical opinion to clarify the etiology of the Veteran's bilateral eye disability.  

In November 2013 a VA physician determined, in pertinent part, that it is factually and medically undebatable that the Veteran's keratoconus and retinitis pigmentosa were not aggravated by her military service.  The Veteran's eye disabilities including retinitis pigmentosa and keratoconus were not caused or aggravated by her military service, reasoning that those conditions progressed throughout the Veteran's life as could be expected.   The physician also stated that the only external entities known to aggravate keratoconus are mechanical rubbing of the cornea, as with allergic eye rubbing for itching eyes, or removing hard contact lenses.  

Nonetheless, in response to the November 2013 VHA medical opinion, the Veteran submitted additional argument and evidence in which she asserted that Clomid therapy that she received during service aggravated her pre-existing bilateral eye disability.  In support of this contention, she submitted medication information and medical treatise articles regarding the negative effects of long-term Clomid therapy on a person's vision.

In light of the Veteran's newly-asserted contention, the Board returned the Veteran's claim to obtain an addendum VHA opinion.  

In response, a VA ophthalmologist authored an April 2014 addendum after thoroughly reviewing the claims file.  This medical expert first concurred with the May 2013 VA opinion that it is factually and medically undebatable that the Veteran's retinitis pigmentosa and keratoconus were not aggravated or caused by her military service.  

Second, the expert addressed the medical evidence submitted by the Veteran, finding that the package insert for Clomid submitted was not persuasive.  In this regard, the medical expert stated that the package insert for the medication notes visual symptoms such as blurry vision and spots in vision which are usually reversible upon discontinuation of the medication,  but can be irreversible with increased dosage and duration of therapy.  The medical expert indicated that the main adverse events listed in the package insert include flashes (scintillating scotomata) and prolongation of after-images, as well as rare reports of cataract formation and optic neuritis, none of which were apparent while the Veteran was on Clomid therapy.  While acknowledging that it may be difficult to "tease out" if these side effects were secondary to Clomid or a manifestation of her migraine headaches where associated scotomata are common, the expert indicated that none of the described adverse events would exacerbate either retinitis pigmentosa or keratoconus.

With regard to the 2002 case report in the Medical Journal of Malaysia submitted by the Veteran, the expert explained that there are various levels of evidence when it comes to investigating primary research questions.   Level 1 evidence is the strongest and includes random controlled trials, and Level 5 evidence is viewed as the weakest and includes a case report of a single patient.  The expert indicated that the 2002 case report submitted by the Veteran is viewed as Level 5 evidence.  The report describes a Chinese woman who had scotomata that occurred after starting Clomid therapy at a higher dose of 150 mg for 5 days and her symptoms completely resolved with discontinuation of her therapy.   The expert noted that the case report does note some more retinal findings that could occur with Clomid use including macular edema, retinal hemorrhage, retinal thrombosis, and retinal vascular spasm.  However even acknowledging that retinal pigmentosa does have an association with macular edema, the expert explained that it is a known problem with the disease and if it had occurred later in life would have had no association with prior Clomid use.
In the Sanofi-Aventis material submitted by the Veteran, ERG abnormalities with Clomid have been reported.   However, the medical expert stated that these ERG abnormalities resolve after discontinuation of the medication.   In addition, the expert observed that the Veteran had an abnormal ERG in 1998 which would be caused by her underlying diagnosis of retinal pigmentosa, and not prior to Clomid use.  

The expert stated further that the 2011 Obstetrics and Gynecology article submitted by the Veteran was a systematic review of articles (Level 2-3 evidence) published on Clomid and visual changes.  While it found a possible link between Clomid use and central retinal vein occlusion, the expert noted that the Veteran did not suffer from such vascular disease of the retina.    

The expert stated that the second study was a case review (Level 4 evidence) of three patients that had symptoms consistent with Clomid use (prolong after-images, shimmering peripheral visual field, and photophobia) that persisted after repeated courses of Clomid use for 2, 3, and 7 years.  These women could continue with daily activities and eventually the symptoms remitted after discontinuation of Clomid.  The expert indicated that the symptoms those patients experienced do not correlate with the vision loss and peripheral field constriction of the Veteran and the fact that her problems were continuing to decline more than 20 years after discontinuation of the medication.  

The expert also acknowledged that the Veteran noted new research at the Kresge and Kellogg Eye Institutes but noted that she did not cite the hypothesis of the research, or the researchers conducting the experiment.   At this point, the expert determined that this research is investigational and would need to be published and validated in peer-reviewed articles before being accepted as valid links between Clomid and possibly retinitis and pigmentosa or keratoconus.

Ultimately, after an extensive review of the claims file, the expert concluded that the Clomid therapy administered during the Veteran's military service did not aggravate her pre-existing eye disability.

In addition, the record also reflects that the Veteran is service-connected for migraine headaches and the Board also requested an opinion as to whether the Veteran's migraine headaches during service aggravated her pre-existing eye disability and the expert's answer was in the negative.  In response, the April 2014 expert explained that migraine headaches can cause visual phenomenon, typically flashing lights in the peripheral vision known as scintillating scotomatas.   It was also noted that migraine headaches have also been associated with progression of normal tension glaucoma.  However, the expert stated that there are no known associations between retinitis pigmentosa and keratoconus with migraine headaches.  

Subsequently, the Veteran submitted additional evidence which was associated with the claims file.  

According to March 2014 correspondence,  Dr. Lucas, associated with the Kresge Eye Institute, stated that "[i]n answer to your question concerning Clomid; I cannot exclude a relationship between Clomid and your Pigmentary Retinal Degeneration."  

In May 2014 correspondence, Dr. J.E.P., also associated with the Kresge Eye Institute stated that he once again evaluated the Veteran.  It was noted that in the right eye, the Veteran has a funnel shaped RD, an anterior synechiae, and irregular pupillary scars involved with the lens.  In the left eye, she has a significant cataract.  She also has pigmentary changes that are difficulty to see but she has had some treatment which appears to be prophylactic.  Dr. J.E.P. saw no evidence of any signs of retinitis pigmentosa by looking at the Veteran.  The physician stated further that it would be of some interest to see what kind of diseases the Veteran's daughters have and put them all together to come up with a proper diagnosis.

Based on the foregoing, the evidence clearly shows that the Veteran has a current bilateral eye disability.  However, because an eye disability was "noted" on her entrance examination report her eyes were not presumed sound upon service entrance.   In addition, post-service medical records show diagnoses of retinitis pigmentosa and keratoconus and confirm that she was genetically predisposed to those disorders.   There is no competent evidence to the contrary.   Indeed, during an October 2012 VA visual impairment services visit, the Veteran reported that she was legally blind when she was born.  The Board therefore concludes that the Veteran's retinitis pigmentosa and keratoconus clearly and unmistakably existed prior to service.  

The question then becomes whether the competent evidence clearly and unmistakably shows that the Veteran's eye disability was not aggravated, that is, not permanently worsened in severity, by her active service.
Here, there are conflicting medical opinions regarding the relationship between the Veteran's eye disability and service.  In the case of conflicting medical evidence, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.   See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.   See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As noted above, the Veteran submitted a March 2014 opinion from Dr. Lucas in support of her claim.  Dr. Lucas could not exclude a relationship between Clomid and the Veteran's Pigmentary Retinal Degeneration.  His language that he "cannot exclude a relationship" as a potential etiology is the equivalent of "could not rule out" such a relationship, and is too speculative to establish a medical nexus.  See Goss v. Brown, 9 Vet. App. 109, 114 (1996) (phrase "could not rule out" was too speculative to establish medical nexus).  Indeed, service connection cannot be awarded based upon pure speculation.  38 C.F.R. § 3.102.  As Dr. Lucas' March 2014 opinion is speculative, it does not tend to prove the material issue of fact which is the question of permanent aggravation during service.   It is therefore afforded no probative weight.  See also, McLendon v. Nicholson, 20 Vet. App. 79, 85 (stating that a speculative medical opinion as to causation cannot establish a medical nexus to service).  

In addition to its speculative nature, Dr. Lucas' opinion provided entirely no reasoning for his statement.  A bare conclusion, even one reached by a health care professional, is not considered to be probative without a factual predicate in the record.   See Miller v. West, 11 Vet. App. 345, 348 (1998).  Lastly, the Board notes that there is no evidence showing that Dr. Lucas had the benefit of reviewing the Veteran's claims file; therefore, his opinion is also considered less-informed.  

By contrast, the Board finds highly probative the  opinions authored by the November 2013 VA physician and the April 2014 VA ophthalmologist that the Veteran's pre-existing eye disability was clearly and unmistakably not aggravated beyond its natural progression by service.   These medical professionals had the benefit of reviewing the Veteran's entire claims file, to include her STRs, the opinion of Dr. Lucas, and the medical articles and information  submitted in support of the claim, but nevertheless provided a negative opinion regarding the claimed relationship between the Veteran's eye disability and her military service.  In addition, as an ophthalmologist, the April 2014 examiner was expertly qualified in the pertinent area of medicine to provide an opinion.   See Guerrieri, 4 Vet. App. at 470-471.  

In light of the foregoing, the November 2013 and April 2014 VA opinions are the most persuasive medical opinions addressing the question of a nexus between the Veteran's eye disability and service. Thus, the competent, probative (persuasive) evidence on the question of whether the Veteran's eye disability was aggravated during service beyond its natural progression weighs against the claim for service connection.

In addition to the medical evidence, the Board considered Veteran's contentions that her eye disability was permanently aggravated by her military service.   She, as a layperson, is competent to report as to the observable symptoms she experienced, such as an onset of symptoms and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, in this case, a diagnosis of an eye disorder and the causes of its aggravation are beyond the knowledge of a layperson, and there is no evidence on file that the Veteran has the training or experience to diagnose an eye disorder or express an opinion as to the causes of its worsening.  See Jandreau.  Similarly, she does not have the training or experience to determine the natural progress of such a disorder.

The weight of the evidence demonstrates no permanent aggravation of the pre-existing eye disability by service; therefore the presumption of aggravation does not arise in this case.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

The appeal is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


